Criminal prosecution tried upon an indictment charging the defendant with the felonious seduction of an innocent and virtuous woman, under promise of marriage, contrary to the provisions of the statute, C. S., 4339, in such cases provided, and against the peace and dignity of the State.
From an adverse verdict and sentence of twelve months in the State's prison, the defendant appeals, assigning errors.
The defendant relies chiefly upon his exception to the refusal of the court to grant his motion for judgment as of nonsuit, duly made under C. S., 4643, first at the close of the State's evidence and renewed at the close of all the evidence. *Page 839 
From a careful perusal of the record, viewing the evidence in its most favorable light for the prosecution, the accepted position on a motion of this kind, we are convinced that the case was properly submitted to the jury. No benefit would be derived from detailing the testimony of the several witnesses, as the principal question before us is whether it is sufficient to carry the case to the jury, and we think it is.
The exceptions relating to the admission and exclusion of evidence and those addressed to portions of the charge must all be resolved in favor of the validity of the trial.
The verdict and judgment will be upheld.
No error.